        Case 1:19-mc-00145-TSC Document 347 Filed 12/07/20 Page 1 of 8




         ***EXECUTIONS SCHEDULED FOR DECEMBER 10 AND 11, 2020***

                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

IN THE MATTER OF THE FEDERAL                          )
BUREAU OF PRISONS’ EXECUTION                          )
PROTOCOL CASES,                                       )
                                                      )
Lead case:     Roane et al. v. Barr et al.            )
                                                      )
                                                      )       Case No. 19-mc-00145-TSC
                                                      )
THIS DOCUMENT RELATES TO:                             )
                                                      )
Bernard v. Barr, et al., No. 20-cv-0474-TSC           )
                                                      )
Bourgeois v. United States Department                 )
of Justice, et al., No. 12-cv-0782-TSC                )

MOTION BY PLAINTIFFS BRANDON BERNARD AND ALFRED BOURGEOIS FOR
INJUNCTION OR STAY OF EXECUTION PENDING APPEAL OF COURT’S ORDER
                DENYING A PRELIMINARY INJUNCTION

       Plaintiffs Brandon Bernard and Alfred Bourgeois respectfully move the Court for an

injunction or stay of execution pending their appeal of the Court’s Memorandum Opinion and

Order of December 6, 2020 (ECF Nos. 345, 346). Mr. Bernard and Mr. Bourgeois recognize that

the Court has determined that they have not satisfied the requirements for a preliminary

injunction. Nevertheless, Fed. R. App. P. 8(a)(1) counsels that Plaintiffs first move this Court for

an injunction pending appeal before seeking such relief from the Court of Appeals. Plaintiffs

intend to file a notice of appeal this afternoon, and a motion for a stay of execution in the Court

of Appeals tomorrow morning.

       Under Fed. R. Civ. P. 62(d), the Court is permitted to grant injunctive relief pending a

party’s appeal of an order refusing to grant a preliminary injunction. Such an injunction pending

appeal is necessary in this case because Mr. Bernard and Mr. Bourgeois are scheduled for


                                                 1
         Case 1:19-mc-00145-TSC Document 347 Filed 12/07/20 Page 2 of 8




execution on December 10 and 11, respectively. The same considerations that govern a motion

for preliminary injunction are relevant here: “(1) whether the stay applicant has made a strong

showing that he is likely to succeed on the merits; (2) whether the applicant will be irreparably

injured absent a stay; (3) whether issuance of the stay will substantially injure the other parties

interested in the proceeding; and (4) where the public interest lies.” Hilton v. Braunskill, 481

U.S. 770, 776 (1987).

        Given the press of time, Plaintiffs observe that these factors are satisfied for the reasons

stated in their earlier briefing on the motion for preliminary injunction. See Statement of Points

and Authorities in Support of Motion for Preliminary Injunction (ECF No. 336) at 5-14; Reply

Memorandum (ECF No. 339), at 1-20. Otherwise stated, the Court correctly ruled that

Defendants have violated the FDPA by failing to provide the 91-days’ notice of an execution

date required by Texas law that governs under the Federal Death Penalty Act. Moreover, the

balance of equities justifies a stay because the Government and the public have a strong interest

in complying with the law as set forth by Congress, and the public’s interest in the finality of

criminal judgments would not be undermined by a legally-required postponement of each

execution by 91 days. Finally, and with respect, the Court erred by failing to recognize that

Plaintiffs would be irreparably harmed by denial of the 91-day notice period that the FDPA and

Texas law require. Whether or not the harms that Plaintiffs have identified rise to the level of

separate statutory or constitutional violations, both men have demonstrated that they are tangibly

harmed by their rushed executions in a manner that the Texas statute is intended to remedy and

prevent, as well as by the loss of a substantial period of life.




                                                   2
        Case 1:19-mc-00145-TSC Document 347 Filed 12/07/20 Page 3 of 8




       WHEREFORE for the foregoing reasons, Plaintiffs Bernard and Bourgeois respectfully

request that the Court enjoin their scheduled executions pending their appeal of the Court’s

Memorandum Opinion and Order denying a preliminary injunction.



Dated: December 7, 2020                      Respectfully submitted,


                                             /s/ Alex Kursman
                                             Alex Kursman, Assistant Federal Defender
                                               Pro Bono Counsel Pursuant to Local Rule 83.2(g)
                                             Shawn Nolan, Chief, Capital Habeas Unit
                                             Federal Community Defender Office, E.D. Pa.
                                             601 Walnut Street, Suite 545 West
                                             Philadelphia, PA 19106
                                             Telephone: 215-928-0520
                                             Email: alex_kursman@fd.org

                                             /s/ Ginger D. Anders
                                             Ginger D. Anders (Bar No. 494471)
                                             Jonathan S. Meltzer (Bar No. 888166546)
                                             Brendan Gants (Bar No. 1031419)
                                             MUNGER, TOLLES & OLSON LLP
                                             601 Massachusetts Ave. NW, Suite 500E
                                             Washington, D.C. 20001-5369
                                             MUNGER, TOLLES & OLSON LLP
                                             (202) 220-1100
                                             Ginger.Anders@mto.com

                                             Counsel for Plaintiff Brandon Bernard




                                                3
        Case 1:19-mc-00145-TSC Document 347 Filed 12/07/20 Page 4 of 8




                                CERTIFICATE OF SERVICE

       I hereby certify that on December 7, 2020, I caused a true and correct copy of foregoing

to be served on all counsel of record via the Court’s CM/ECF system. Pursuant to this Court’s

August 20, 2019 Order, below is a list of all counsel of record. The names marked with an

asterisk (*) have no email provided on the docket and are no longer with the identified firms.

 Alan Burch                                     Paul R. Perkins
 U.S. Attorney’s Office for the District of     Civil Division, Department of Justice
 Columbia                                       (202) 514-5090
 (202) 252-2550                                 Email: Paul.R.Perkins@usdoj.gov
 Email: alan.burch@usdoj.gov
                                                Jonathan Kossak
 Peter S. Smith                                 Civil Division, Department of Justice
 United States Attorney's Office                (202) 305-0612
 Appellate Division                             Email: Jonathan.kossak@usdoj.gov
 (202) 252-6769
 Email: peter.smith@usdoj.gov                   Denise M. Clark
                                                U.S. Attorney’s Office for the District of
 Ethan P. Davis                                 Columbia
 Civil Division, U.S. Department of Justice     (202) 252-6605
 (202) 616-4171                                 Email: Denise.Clark@usdoj.gov
 Email: Ethan.Davis@usdoj.gov
                                                Jean Lin
 Robert J. Erickson                             Civil Division, Department of Justice
 US Department of Justice                       (202) 514-3716
 (202) 514-2841                                 Jean.lin@usdoj.gov
 Email: Robert.erickson@usdoj.gov
                                                Cristen Cori Handley
 Joshua Christopher Toll                        Civil Division, Department of Justice
 KING & SPALDING LLP                            (202) 305-2677
 (202) 737-8616                                 Cristen.Handley@usdoj.gov
 Email: jtoll@kslaw.com
                                                Paul F. Enzinna
 Charles Anthony Zdebski                        ELLERMAN ENZINNA PLLC
 ECKERT SEAMANS CHERIN &                        (202) 753-5553
 MELLOTT, LLC                                   Email: penzinna@ellermanenzinna.com
 (202) 659-6605
 Email: czdebski@eckertseamans.com              Brandon David Almond
                                                TROUTMAN SANDERS LLP
 Gerald Wesley King, Jr.                        (202) 274-2864
 FEDERAL DEFENDER PROGRAM, INC.                 Email: brandon.almond@troutmansanders.com
 (404) 688-7530

                                                1
      Case 1:19-mc-00145-TSC Document 347 Filed 12/07/20 Page 5 of 8




Email: gerald_king@fd.org                 Donald P. Salzman
                                          SKADDEN, ARPS, SLATE, MEAGHER &
Charles Fredrick Walker                   FLOM LLP
SKADDEN, ARPS, SLATE, MEAGHER &           (202) 371-7983
FLOM LLP                                  Email: Donald.salzman@skadden.com
(202) 371-7000
Email: Charles.Walker@skadden.com         Steven M. Albertson
                                          SKADDEN, ARPS, SLATE, MEAGHER &
Alexander C. Drylewski                    FLOM LLP
SKADDEN, ARPS, SLATE, MEAGHER &           (202) 371-7112
FLOM LLP                                  Email: Steven.Albertson@skadden.com
(212) 735-2129
Email: Alexander.Drylewski@skadden.com    Craig Anthony Harbaugh
(*pro hac vice application forthcoming)   FEDERAL PUBLIC DEFENDER, CENTRAL
                                          DISTRICT OF CALIFORNIA
Celeste Bacchi                            (213) 894-7865
OFFICE OF THE PUBLIC DEFENDER             Email: craig_harbaugh@fd.org
Capital Habeas Unit
(213) 894-1887                            Alexander Louis Kursman
Email: celeste_bacchi@fd.org              OFFICE OF THE FEDERAL COMMUNITY
                                          DEFENDER/EDPA
Jonathan Charles Aminoff                  (215) 928-0520
FEDERAL PUBLIC DEFENDER,                  Email: Alex_Kursman@fd.org
CENTRAL DISTRICT OF CALIFORNIA
(213) 894-5374                            Kathryn B. Codd
Email: jonathan_aminoff@fd.org            VINSON & ELKINS LLP
                                          (202) 639-6536
Billy H. Nolas                            Email: kcodd@velaw.com
FEDERAL COMMUNITY DEFENDER
OFFICE FOR THE EDPA                       Robert E. Waters
(215) 928-0520                            KING & SPALDING LLP (202) 737-0500
Email: Billy_Nolas@fd.org                 Email: rwaters@velaw.com

*Jeanne Vosberg Sourgens                  Yousri H. Omar
VINSON & ELKINS LLP                       VINSON & ELKINS LLP
(202) 639-6633                            (202) 639-6500
                                          Email: yomar@velaw.com
William E. Lawler, III
VINSON & ELKINS LLP                       *William E. Hoffman, Jr.
(202) 639-6676                            KING & SPALDING LLP
Email: wlawler@velaw.com                  (404) 572-3383

Evan D. Miller                            Mark Joseph Hulkower
VINSON & ELKINS LLP                       STEPTOE & JOHNSON LLP
(202) 639-6605                            (202) 429-6221
Email: EMiller@velaw.com                  Email: mhulkower@steptoe.com

                                          2
      Case 1:19-mc-00145-TSC Document 347 Filed 12/07/20 Page 6 of 8




Margaret O’Donnell                        Robert A. Ayers
(502) 320-1837                            STEPTOE & JOHNSON LLP
Email: mod@dcr.net                        (202) 429-6401
                                          Email: rayers@steptoe.com
Abigail Bortnick
KING & SPALDING LLP                       Robert L. McGlasson
(202) 626-5502                            MCGLASSON & ASSOCIATES, PC
Email: abortnick@kslaw.com                (404) 314-7664
                                          Email: rlmcglasson@comcast.net
Matthew John Herrington
STEPTOE & JOHNSON LLP                     Sean D. O’Brien
(202) 429-8164                            PUBLIC INTEREST LITIGATION CLINIC
Email: mherrington@steptoe.com            (816) 363-2795
                                          Email: dplc@dplclinic.com
Amy J. Lentz
STEPTOE & JOHNSON LLP                     Shawn Nolan
(202) 429-1320                            FEDERAL COMMUNITY DEFENDER
Email: Alentz@steptoe.com                 OFFICE, EDPA
                                          (215) 928-0520
Gary E. Proctor                           Email: shawn_nolan@fd.org
LAW OFFICES OF GARY E. PROCTOR,
LLC                                       Joseph William Luby
(410) 444-1500                            FEDERAL PUBLIC DEFENDER/EDPA
Email: garyeproctor@gmail.com             (215) 928-0520
                                          Email: joseph_luby@fd.org
Scott Wilson Braden
FEDERAL PUBLIC DEFENDER,                  Pieter Van Tol
EASTERN DISTRICT OF ARKANSAS              HOGAN LOVELLS US LLP
(501) 324-6144                            (212) 918-3000
Email: Scott_Braden@fd.org                Email: Pieter.Vantol@hoganlovells.com

Amy Gershenfeld Donnella                  Jonathan Jeffress
FEDERAL COMMUNITY DEFENDER                KAISER DILLON, PLLC
OFFICE FOR THE EDPA                       (202) 640-4430
(215) 928-0520                            Email: Jjeffress@kaiserdillon.com
Email: amy_donnella@fd.org
                                          Andrew Moshos
David Victorson                           MORRIS NICHOLS ARSHT & TUNNELL
(202) 637-5600                            LLP
HOGAN LOVELLS US LLP                      (302) 351-9197
Email: David.Victorson@hoganlovells.com   Email: Amoshos@mnat.com

John D. Beck                              Alan E. Schoenfeld
HOGAN LOVELLS US LLP                      WILMER CUTLER PICKERING HALE &
(212) 918-3000                            DORR LLP

                                          3
       Case 1:19-mc-00145-TSC Document 347 Filed 12/07/20 Page 7 of 8




 Email: john.beck@hoganlovells.com      (212) 937-7294
                                        Email: Alan.Schoenfeld@wilmerhale.com
 Amelia J. Schmidt
 KAISER DILLON, PLLC                    Kathryn Louise Clune
 (202) 869-1301                         CROWELL & MORING LLP
 Email: Aschmidt@kaiserdillon.com       (202) 624-5116
                                        kclune@crowell.com
 Norman Anderson
 KAISER DILLON PLLC                     Jennifer M. Moreno
 (202) 640-2850                         OFFICE OF THE PUBLIC FEDERAL
 nanderson@kaiserdillon.com             DEFENDER, DISTRICT OF ARIZONA
                                        (602) 382-2718
 Jennifer Ying                          Jennifer_moreno@fd.org
 MORRIS NICHOLS ARSHT & TUNNELL
 LLP                                    Ginger Dawn Anders
 (302) 658-9300                         MUNGER, TOLLES & OLSON LLP
 Email: Jying@mnat.com                  (202) 220-1107
                                        Ginger.anders@mto.com
 Andres C. Salinas
 WILMER CUTLER PICKERING HALE &         *Jonathan S. Meltzer
 DORR LLP                               MUNGER, TOLLES & OLSON LLP
 (202) 663-6289                         (202) 220-1100
 Email: Andres.Salinas@wilmerhale.com
                                        *Brendan Gants
 *Ryan M. Chabot                        MUNGER, TOLLES & OLSON LLP
 WILMER CUTLER PICKERING HALE &         (202) 220-1100
 DORR LLP
 (212) 295-6513                         Timothy Kane
                                        FEDERAL COMMUNITY DEFENDER
 Dale Andrew Baich                      OFFICE, EDPA
 OFFICE OF THE FEDERAL PUBLIC           (215) 928-0520
 DEFENDER                               Email: timothy_kane@fd.org
 (602) 382-2816
 Dale_Baich@fd.org

Dated: December 1, 2020              Respectfully submitted,

                                     /s/ Alex Kursman
                                     Alex Kursman, Assistant Federal Defender
                                       Pro Bono Counsel Pursuant to Local Rule 83.2(g)
                                     Shawn Nolan, Chief, Capital Habeas Unit
                                     Federal Community Defender Office, E.D. Pa.
                                     601 Walnut Street, Suite 545 West
                                     Philadelphia, PA 19106
                                     Telephone: 215-928-0520
                                     Email: alex_kursman@fd.org

                                        4
Case 1:19-mc-00145-TSC Document 347 Filed 12/07/20 Page 8 of 8




                            /s/ Ginger D. Anders
                            Ginger D. Anders (Bar No. 494471)
                            Jonathan S. Meltzer (Bar No. 888166546)
                            Brendan Gants (Bar No. 1031419)
                            MUNGER, TOLLES & OLSON LLP
                            601 Massachusetts Ave. NW, Suite 500E
                            Washington, D.C. 20001-5369
                            MUNGER, TOLLES & OLSON LLP
                            (202) 220-1100
                            Ginger.Anders@mto.com

                            Counsel for Plaintiff Brandon Bernard




                              5
